Citation Nr: 9907897	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-34 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  This appeal arises from a March 1995 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for service 
connection for post-traumatic stress disorder, hearing loss 
and tinnitus.

2.  The veteran's hearing was noted as normal in service; the 
first objective indication of hearing loss or tinnitus was in 
1970, more than 24 years after his separation from service.

3.  The veteran served in Normandy, Northern France and the 
Rhineland during World War II and was exposed to stressors to 
which a VA psychiatrist has ascribed his diagnosis of post-
traumatic stress disorder. 

4.  The New York, New York, Regional Office (NYRO), by rating 
decision dated in November 1968, denied service connection 
for bronchitis.  The veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

5.  The evidence added to the record since the NYRO's 
decision of November 1968 is either cumulative in nature or 
not material in that it does not indicate that the veteran 
has chronic bronchitis which began during or is attributable 
to his period of service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

3.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1101, 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).

4.  The NYRO denied service connection for bronchitis in 
November 1968; new and material evidence has not been 
submitted, and the veteran's claim for that benefit has not 
been reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
claims which are plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran  is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).



Hearing Loss and Tinnitus

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Sensorineural hearing loss may be 
presumed to have been incurred during service if it is 
manifest to a degree of 10 percent or more within the first 
year following service.  38 U.S.C.A. § 1101, 1112 (West 1991 
& Supp. 1998).  

The service medical records show that the veteran's hearing 
was noted as 20/20 in both ears at the entrance examination 
in January 1943.  There were no complaints or treatments with 
respect to the ears or hearing during service.  The 
separation examination in October 1945 noted hearing levels 
of 15/15 in both ears.

The record contains no objective evidence of any treatment 
for or complaints of hearing loss or tinnitus in the years 
following service.  The veteran did not report any hearing 
loss on VA examinations in 1947 and 1968.  During a private 
hospitalization in June 1968, the veteran reported a history 
of decreased hearing in his left ear secondary to exposure to 
a firecracker as a child.  On VA examination in January 1970, 
the ears were noted as normal, and no hearing loss was noted.

On VA examination in July 1970, the veteran reported 
difficulty with hearing in the left ear for the past 25 
years, with frequent buzzing in the left ear.  High tone 
hearing loss was diagnosed.  VA audiological examinations in 
1992 and 1994 indicated the presence of mild to severe 
sensorineural hearing loss in the right ear, and mild to 
profound sensorineural hearing loss in the left ear.  The 
current VA audiological findings show that the veteran has a 
current bilateral hearing loss by VA standards.  38 C.F.R. 
§ 3.385 (1998).  However, there is no objective evidence 
which would connect the current hearing loss to the veteran's 
period of service nearly five decades earlier.  Importantly, 
the service separation examination and a VA examination in 
January 1970, more than two decades after separation from 
service, indicated no hearing loss.  The veteran has 
contended in written statements and in histories reported to 
medical care providers that he has had tinnitus for many 
years and that his hearing loss was attributable to noise 
exposure during service.  He has also submitted the statement 
of a former service comrade to the effect that the veteran 
had hearing problems during service.  

The issue is whether the veteran developed a chronic hearing 
disorder and/or tinnitus during service to which the current 
complaints are causally related.  The veteran believes that 
there is a causal relationship.  However, his lay statements, 
and those of his former cohort, are contradicted by the 
medical evidence showing a normal separation examination and 
no hearing loss diagnosis until many years after service, 
and, by themselves, the lay statements are not competent 
evidence to support a finding on a medical question requiring 
special experience or special knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The objective evidence does not indicate the presence of 
hearing loss or tinnitus until July 1970, more than 24 years 
after separation from service and there is no competent 
evidence showing a causal link between the current hearing 
problems and military service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims for service connection for hearing loss 
and tinnitus.  38 U.S.C.A. § 1101, 1112 (West 1991); 
38 C.F.R. § 3.303 (1998).  Since the weight of the evidence 
for and against the claims are not in relative equipoise, the 
reasonable doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1998).

Post-Traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1997).  

The veteran served in Normandy, Northern France, and the 
Rhineland during 1944 and 1945.  His military occupation was 
as an airplane sheet metal worker.  His separation 
qualification record indicates that his duties included 
working in a mobile crew of 12 men going to disabled fighter 
planes that had been shot down in the field.  The veteran 
testified that he witnessed soldiers killed during his 
European service.  

A VA psychiatric examination in September 1968 noted anxiety 
reaction.  In July 1970, anxiety neurosis was noted.  
Outpatient treatment records dated during 1996 showed 
diagnoses of chronic post-traumatic stress disorder.

A VA psychiatric examination was conducted in November 1994.  
The veteran reported a long history of depression and 
anxiety.  He reported lack of sleep, inability to relate to 
people, and frequent nightmares of his time during World War 
II, exacerbated by the 50th anniversary of the Normandy 
invasion.  The veteran reported that he had seen friends 
killed in Normandy.  He found himself crying for no 
particular reason.  On examination, his mood was of anxiety 
and depression.  He described feelings of helplessness and 
hopelessness.  Thought processes were somewhat blunted.  The 
veteran had difficulty with concentration.  The veteran 
stated that the roar of airplanes brought back memories of 
his World War II days.  He was socially withdrawn, with 
insomnia, chronic anxiety, and symptoms of restlessness.  
Insight and judgment were fair.  The diagnoses were chronic 
dysthymic disorder, severe, and post-traumatic stress 
disorder with periods of exacerbation.

The weight of the evidence indicates that the veteran has a 
current confirmed diagnosis of post-traumatic stress 
disorder, which has been attributed to stressors experienced 
during World War II.  The veteran testified that he witnessed 
soldiers killed during his European service.  The available 
objective evidence of record confirms that the veteran was 
exposed to stressors in his occupation as an airplane sheet 
metal worker who frequently was required to go to disabled 
fighter planes that had been shot down in the field.  
Accordingly, the Board finds that the veteran is entitled to 
service connection for post-traumatic stress disorder.  
38 C.F.R. § 3.304(f) (1998).

Bronchitis- New and Material Evidence

The NYRO, by rating decision dated in November 1968, denied 
service connection for bronchitis.  The veteran did not file 
a timely appeal following appropriate notice, and that 
decision became final.  To reopen the claim, the veteran must 
submit new and material evidence.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
See Hodge v.West, 155 F.3rd 1356 (Fed. Cir. 1998).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  

When the claim was denied in November 1968, the evidence of 
record showed no findings of bronchitis during service or on 
VA examinations in 1947 and 1968.  On private hospitalization 
in June 1968, the veteran reported a history of 
hospitalization for bronchitis; however, no pulmonary or 
respiratory diagnoses were made.  

The November 1968 denial was based on the lack of objective 
findings of chronic bronchitis during and after the veteran's 
period of service.  To be new and material, the evidence 
would have to objectively show that the veteran currently has 
chronic bronchitis which began during service or is 
attributable to an inservice event.  

Relevant, non-duplicative evidence received since the 
November 1968 rating decision consists of:  VA examinations 
in January and July 1970 which show no respiratory diagnoses; 
a December 1985 VA examination which shows no respiratory 
pathology and notes bronchitis by history only; and a 
statement from a former comrade that the veteran suffered 
frequent coughing spells during service. 

No objective medical evidence showing a current diagnosis of 
chronic bronchitis, or of treatment for bronchitis during 
service, has been received since the NYRO's denial in 
November 1968.  The veteran has submitted his own hearing 
testimony and written statements to the effect that he has 
had chronic bronchitis since service.  These statements are 
not supported by objective medical evidence.  By themselves, 
the lay statements are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge, and are therefor not material.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

While the veteran has submitted various items of evidence 
since the November 1968 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence received since November 1968 does not objectively 
demonstrate that the veteran has current chronic bronchitis 
that is attributable to service.

Where new and material evidence has not been submitted, VA 
does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  Graves 
v. Brown, 8 Vet. App. 522 (1996).  The Board finds that the 
RO fulfilled its obligation to the veteran by informing him 
that the current evidence does not show that he currently has 
the claimed disorder.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for post-traumatic stress disorder is 
granted.

New and material evidence not having been submitted to reopen 
a claim for service connection for bronchitis, that benefit 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


